DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2001/0015232, Seghi.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, Seghi discloses a water hose coupling comprising: a. a first coupling portion (5) having a cylindrical surface of threads for mating with one of a water hose, water source, and water hose accessory and a first larger diameter base; b. a second coupling portion (2) comprising a first end, a second end, a second larger diameter base, and an outer diameter, said first end including a male stem configured to be received by said first coupling portion and said second end comprising a coupling protrusion configured to removably interface with and be overlapped by a water hose wherein said removably interfacing coupling protrusion comprises a barbed end (4) to interface with said water hose; c. a freely rotating connection between said first and second coupling portions wherein said first and second coupling portions rotate independently of one another, 
In regards to claim 7, in Figure 1 and paragraphs detailing said figure, Seghi discloses said cylindrical surface of threads comprises a circular male threaded end having an inner circular opening allowing water to pass therethrough and said first larger diameter base includes an inner circular opening allowing water to pass therethrough.
	In regards to claim 8, in Figure 1 and paragraphs detailing said figure, Seghi discloses said second larger diameter base is integral with said male stem.
	In regards to claim 9, in Figure 1 and paragraphs detailing said figure, Seghi discloses said freely rotating connection connects said first coupling portion with said male stem of said second coupling portion.
	In regards to claim 42, in Figure 1 and paragraphs detailing said figure, Seghi discloses first larger diameter base of said first coupling portion allows a user to tighten the circular male threaded end attached to said first larger diameter base without the use of a tool.
Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679